438 F.2d 535
HARBOR TOWING CORPORATION, as Owner of the TUG VIRGINIA, Appellee,v.AETNA INSURANCE COMPANY, Appellant.HARBOR TOWING CORPORATION, as Owner of the Tug Virginia, andBethlehem Steel Corporation, a body corporate, Appellees,v.ISTHMIAN LINES, INC., as owner of the steamship SteelDesigner, Appellant.
Nos. 15145, 15146.
United States Court of Appeals, Fourth Circuit.
Argued March 5, 1971.Decided March 25, 1971.

Richard H. Brown, Jr., New York City, (John H. Skeen, Jr., Baltimore, Md., Arthur thur J. Blank, Jr., New York City, John J. Devine, Jr., New York City, Skeen, Wilson, & Roach, Baltimore, Md., and Kirlin, Campbell & Keating, New York City, on the brief), for appellant in No. 15,146.
Theodore R. Dankmeyer, Baltimore, Md., and Louis P. Sheinbaum, New York City (Niles, Barton & Wilmer, Baltimore, Md., and Bigham, Englar, Jones & Houston, New York City, on the brief), for appellant in No. 15,145.
William A. Grimes, Baltimore, Md.  (John T. Ward, ober, Grimes, & Shriver, Baltimore, Md., on the brief), for appellees in Nos. 15,145 and 15,146; and David R. Owen, Baltimore, Md.  (Semmes, Bowen and Semmes, Baltimore, Md., on the brief) for appellee Bethlehem Steel Corp. in No. 15146.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
In this case arising out of a collision between a ship, the Steel Designer, and a laden barge under tow by a tug, the District Judge assessed all of the damages upon the ship.  In its appeal, the Steel Designer contends that the blame and the damages should b e shared with it by the towing tug, the owner of the barge or by both.


2
The appeal presents essentially factual issues.  The findings of the operating facts affecting the ultimate assessment of fault are not clearly erroneous.  We accept them and affirm the judgment.


3
Affirmed.